     Case 2:18-cv-08873-PSG-SP Document 47 Filed 08/26/21 Page 1 of 1 Page ID #:228



 1
                                                            CLF~K U c ~I~`"~ n~rT C^URT
 2
 3
 4
                                                         ~,~.~~'   ~~~c~ ~   r Y   ~—c        C~N9A
                                                         E h,,      ..                   re f _rL~TY
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11     RANDOLPH DARIN                          Case No. 2:18-cv-8873-PSG(SP)
       ALEXANDER,
12
                           Plaintiff,
13                                                      JUDGMENT
                     v.
14
       COUNTY OF LOS ANGELES,et
15     al.,
16                         Defendants.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that the Complaint and this action are
21    dismissed without leave to amend.
22
23 Dated:          fl~?~~t~
24
25
                                          HONORABLE PHILIP S. GUTIERREZ
26                                        CHIEF UrIITED STATES DISTRICT JUDGE
27
28
